ORDER
PER CURIAM.
Gregory Wilson (Defendant) appeals from the judgment upon his conviction by a jury for assault of a law enforcement office in the first degree, Section 565.081 RSMo 2000,1 and driving while revoked, Section 302.321. Defendant received concurrent sentences of ten years’ imprisonment on the assault charge and forty-eight hours in county jail on the driving while revoked charge. On appeal, Defendant argues the trial court (1) abused its discretion in allowing evidence and argument regarding an incident that occurred five days prior in which Defendant threatened and cursed at a police officer who informed Defendant his license was suspended, (2) *191plainly erred in prohibiting Defendant from questioning the jury panel during voir dire about self-defense, (3) plainly erred in giving the jury Instruction No. 5, the verdict director for assault of a law enforcement officer in the first degree, and (4) plainly erred in precluding Defendant’s testimony that the police beat him “even more after his arrest.” We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).

. All statutory citations are to RSMo 2000 unless otherwise indicated.